Citation Nr: 0929991	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Bilateral hearing loss was not aggravated during the 
Veteran's active service, nor is it otherwise related to the 
Veteran's active service, nor may it be presumed related to 
the Veteran's active service.

2. Bilateral tinnitus is not etiologically related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2008).

2. The criteria for the establishment of service connection 
for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2007 and 
April 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The March 2007 and April 2007 letters also provided notice of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). The Board finds that the RO fulfilled its 
duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. National 
Personnel Records Center (NPRC) correspondence showed that 
service treatment records were presumed to be missing. The 
law provides that where the service treatment records are 
presumed destroyed, VA has a heightened obligation to explain 
its findings and conclusions, and to consider the benefit-of- 
the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see Dixon v. Derwinski, 3 Vet. App. 261, 263- 264 
(1992). In such circumstances, the duty to assist is 
heightened. Dixon, supra.; see Washington v. Nicholson, 19 
Vet. App. 362 (2005) (Remanding claim to the Board to address 
VA's duty to "exercise greater diligence in assisting the 
appellant with the development of evidence in support of his 
claim where medical records were lost while in VA custody.").

However, the presumed loss or destruction of Government 
records does not create an "adverse presumption" against the 
Government. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Cromer v. Nicholson, 19 Vet. App. 215, 218 (2005); 
affirmed 455 F.3d 1346 (2006).

An April 2007 RO memorandum reflected the actions taken to 
locate the missing records, including a NPRC search. The 
March 2007 and April 2007 letters from the RO to the Veteran 
invited him to submit additional information for another NPRC 
search for his missing service records or to furnish service 
records in his possession. The letter also provided examples 
of alternative evidence, such as lay statements, that he may 
submit. In a March 2007 statement, the Veteran affirmed that 
he had no additional information.     

The Veteran was afforded a VA examination. In the July 2009 
written brief, the Veteran's representative argued the VA 
examination was inadequate for rating purposes. He cited that 
the examiner failed to give an opinion, did not review 
service treatment records, and misstated the dates of 
service. The Board has considered these objections, but finds 
the VA examination report adequate for rating purposes. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder). The examiner reviewed claims file, performed 
a thorough audiological examination in accordance with 
38 C.F.R. § 3.385, and explained why she could not give an 
opinion without resort to speculation. The Board also finds 
that the RO fulfilled its height duty to assist by using all 
available means to assist the Veteran in developing his 
claim. See Dixon, supra.

The Veteran has not made the RO or the Board aware of any 
available outstanding evidence that needs to be obtained in 
order to fairly decide his claims. All relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained, and the case is ready for appellate 
review.

Analyses

The Veteran contends that his hearing loss and tinnitus are 
related to noise exposure during active service. Even after 
considering VA's heightened duty to consider the benefit of 
the doubt rule, the preponderance of the evidence is against 
such findings, and the claims will be denied.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 
Service connection requires findings as to the existence of a 
current disability and of a connection between the Veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

As previously noted, the Veteran's service treatment records 
are unavailable. However, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Competent evidence of a current hearing loss 
disability as defined by 38 C.F.R. § 3.385 and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993). The Veteran reports experiencing noise exposure 
during active service in the infantry and available service 
records showed that he was assigned to the Heavy Mortar 
Company of the 118th Infantry. The Board finds the Veteran's 
reports of in-service noise exposure credible. 

The only medical evidence available is a June 2007 VA 
examination report. The examiner reviewed the claims file and 
interviewed the Veteran. The Veteran reported noise exposure 
from active service, civilian employment, and recreational 
activities. Presently, he reported having difficulty with 
conversation. He also stated that he experienced bilateral 
tinnitus since approximately 1988. The examiner performed a 
puretone audiometric examination and speech recognition test. 
Both tests were conducted in accordance with VA guidelines 
for determining a disability for impaired hearing. 38 C.F.R. 
§ 3.385. The examiner diagnosed moderately severe to profound 
sensorineural hearing loss of the right ear and moderate to 
severe sensorineural hearing loss of the left ear. She stated 
that she could not opine whether the present hearing loss was 
related to service without resort to speculation. She 
explained that the separation physical was unavailable. 

The Board finds that the preponderance of the evidence is 
against a finding that bilateral hearing loss and bilateral 
tinnitus is related to noise exposure during active service. 
There is no positive medical evidence linking the present 
disabilities to active service noise exposure. Although 
service treatment records are unavailable and VA has a 
heightened duty to assist and consider the benefit of the 
doubt rule, there is not an adverse presumptive against the 
Government in the absence of positive medical evidence 
supporting the claims. Jandreau, supra.; Cromer, supra. 

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the March and April 
2007 letters from the RO to him, but he has failed to do so. 
A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised in 
the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the Veteran is clearly of the opinion that he has hearing 
loss and tinnitus related to service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Without 
competent medical evidence linking the Veteran's bilateral 
hearing loss and bilateral tinnitus to in-service noise 
exposure, the claims are denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


